 USA vs.      ZACHARY DAVID WADE                                  Docket No.:   CR 18-00077-(A)-DOC

         The amount of restitution ordered shall be paid as follows:

           Victim Name                                Amount of Loss

           Verizon Tarzana                                 $19,398.85
           Verizon Los Angeles                             $32,200.00
           Verizon Corona                                  $27,329.95
           Verizon Corona Del Mar                          $61,264.35
           Verizon Torrance                                $50,476.77
           Verizon San Pedro                               $49,377.79
           Verizon Tucson 1                                $50,000.00
           Verizon Glendale                                $32,000.00
           Verizon Tucson 2                                $16,000.00
           Verizon Long Beach 2                            $22,189.00

         The Court finds from a consideration of the record that the defendant's economic circumstances allow for
restitution payments pursuant to the following schedule: Restitution shall be due during the period of imprisonment, at
the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.
If any amount of the restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
defendant’s gross monthly income but not less than $100, whichever is greater, shall be made during the period of
supervised release. These payments shall begin 90 days after the commencement of supervision. Nominal restitution
payments are ordered as the Court finds that the defendant’s economic circumstances do not allow for the either
immediate or future payment of the amount ordered.

       Pursuant to 18 USC § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not
have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 USC §
3612(g).

        With respect to the restitution owed to victims Verizon Tarzana and Verizon Los Angeles, the defendant shall be
held jointly and severally liable with convicted codefendant Daniel Joseph Smith and convicted coconspirator Sylvester
Edwards, Jr. (Docket No. 2:18-CR00823-DOC) for the amount of restitution ordered in this judgment.

         With respect to the restitution owed to victims Verizon Corona, Verizon Long Beach 2, and Verizon Corona Del
Mar, the defendant shall be held jointly and severally liable with convicted codefendants Daniel Joseph Smith and Sean
Keith Rivers, Jr., and convicted coconspirator Andre Dierre Stovall, II (Docket No. 8:17-CR00169-DOC) for the amount
of restitution ordered in this judgment.

       With respect to the restitution owed to victims Verizon Torrance and Verizon San Pedro, the defendant shall be
held jointly and severally liable with convicted codefendants Daniel Joseph Smith and Sean Keith Rivers, Jr., and
convicted coconspirators Andre Dierre Stovall II (Docket No. 8:17-CR00169-DOC) and Drae Tamar Wright (Docket
No. 8:17-CR00169-DOC) for the amount of restitution ordered in this judgment.

        With respect to the restitution owed to victim Verizon Tucson 2, the defendant shall be held jointly and severally
liable with convicted codefendant Marques Alphonse Petty-Wright for the amount of restitution ordered in this judgment.

      The victims’ recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if
and when the victims receive full restitution.



CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 7
 USA vs.      ZACHARY DAVID WADE                                    Docket No.:   CR 18-00077-(A)-DOC

         All fines are waived as the Court finds that the defendant does not have the ability to pay a fine in addition to
restitution.

         The defendant shall comply with General Order No. 18-10.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of FIVE (5)
YEARS under the following terms and conditions. This term consists of three years on each of Counts 1 and 4, and five
years on Count 5 of the First-Superseding Indictment, all such terms to run concurrently.

         1.           The defendant shall comply with the rules and regulations of the United States Probation
                      & Pretrial Services Office and General Order 18-10, including the conditions of probation
                      and supervised release set forth in Section III of General Order 18-10, but excluding
                      Condition 14 of Section I of that Order.

         2.           During the period of community supervision, the defendant shall pay the special
                      assessment and restitution in accordance with this judgment's orders pertaining to such
                      payment.

         3.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.           The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                      shall submit to one drug test within 15 days of release from imprisonment and at least two
                      periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
                      Probation Officer.

         5.           The defendant shall apply all monies received from income tax refunds, lottery winnings,
                      inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
                      Court-ordered financial obligation.

         6.           The defendant may not associate with anyone known to him to be a Black Peace Stone
                      Bloods gang member and others known to him to be participants in the Black Peace Stone
                      Bloods gang’s criminal activities, with the exception of his family members. He may not
                      wear, display, use or possess any gang insignias, emblems, badges, buttons, caps, hats,
                      jackets, shoes, or any other clothing that defendant knows evidence affiliation with the
                      Black Peace Stone Bloods gang, and may not display any signs or gestures that defendant
                      knows evidence affiliation with the Black Peace Stone Bloods gang.

         7.           As directed by the Probation Officer, the defendant shall not be present in any area known
                      to him to be a location where members of the Black Peace Stone Bloods gang meet and/or
                      assemble.




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3 of 7
 USA vs.      ZACHARY DAVID WADE                                           Docket No.:    CR 18-00077-(A)-DOC

         8.           The defendant shall not obtain or possess any driver's license, Social Security number, birth
                      certificate, passport or any other form of identification in any name, other than the
                      defendant’s true legal name; nor shall the defendant use, for any purpose or in any manner,
                      any name other than his true legal name or names without the prior written approval of the
                      Probation Officer.

         9.           The defendant shall report to the United States Probation Office within 72 hours of his
                      release from custody.

         10.          The defendant shall report in person directly to the Court within 21 days of his release from
                      custody, at a date and time to be set by the United States Probation Office, and thereafter
                      report in person to the Court as directed during his first year of supervised release.

         11.          The defendant shall not possess, have under his control, or have access to any firearm,
                      explosive device, or other dangerous weapon, as defined by federal, state, or local law.

         12.          The defendant shall submit person and property to search and seizure at any time of the
                      day or night by any law enforcement officer with or without a warrant and with or without
                      reasonable or probable cause.

         Defendant advised of right to appeal. The government’s motion to dismiss remaining counts is granted by the
Court.

       The Court recommends a facility in Arizona due to close family ties. It is recommended that the defendant be
allowed to participate in the Bureau of Prison’s Residential Drug Abuse Program (RDAP).

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              February 18, 2020
              Date                                              DAVID O. CARTER, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                Clerk, U.S. District Court




              February 18, 2020                           By
              Filed Date                                        Kelly Davis, Deputy Clerk

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 4 of 7
 USA vs.      ZACHARY DAVID WADE                                                     Docket No.:     CR 18-00077-(A)-DOC



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 7
 USA vs.      ZACHARY DAVID WADE                                                 Docket No.:     CR 18-00077-(A)-DOC


   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 7
 USA vs.      ZACHARY DAVID WADE                                                Docket No.:       CR 18-00077-(A)-DOC


                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
